DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 06/30/2022.  These drawings are accepted. The objection to the drawings is withdrawn. 

Specification
Applicant amended the specification by presenting a new title. The new title has been accepted.

Regarding section headings, applicant stated (Remarks, page 9) that the requirement in MPEP (608.01) is a guideline, not requirements. Applicant prefers not adding section headings. Applicant did not provide rebuttal of treating a section describing MPEG encoding / decoding (Spec, page 2, line 21 -- page 6, line 4) as background information. The examiner treats the background information (Spec, page 2, line 21 -- page 6, line 4) as well as drawings labelled as “Prior Art” (Fig. 1, Fig. 2) is treated as Applicant Admitted Prior Art (AAPA).  

Response to Amendments and Arguments
Regarding a rejection to claims 17 and 18, applicant amended claim 16 to correct antecedent basis issue. The rejection has been withdrawn. 

Regarding a claim interpretation under 35 U.S.C. §112(f), applicant amended relevant claims by adding sufficient structure. The claims are no longer interpreted under §112(f).

Regarding the rejection under 35 U.S.C. §103, Applicant first provided some background information related to MPEG-2 standard, Dolby Prologic and MPEG Surround (Remarks, pages 10-13, Fig. A -- Fig. D). The examiner appreciates the background information provided by the applicant. 

 Applicant further summarized teachings of a cited primary reference to Van Loon (Remarks, pages 14-15, Fig. E and Fig. F). Applicant also summarized the teachings of the cited Fontaine reference (Remarks, pages 15-18, Fig. G – Fig. I). The examiner thanks applicant for summarizing major features of described in the cited references. The examiner agrees with the applicant regarding the teachings of the cited references. 

Regarding claim 1, applicant provided arguments (Remarks, pages 18-22). The examiner carefully considered the arguments and believed that the arguments are not persuasive. 

Regarding arguing against references individually, the examiner notices one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Applicant argued (Remarks, page 9) that the processed two-channel L0w / R0w signals are not a three-dimensional binaural signal. Applicant further argued that a filter matrix H is not a binaural perceptual transfer function.  

Applicant acknowledged (Remarks, page 10) that AAPA discloses “indicates that any mono, stereo, multi-channel signal can be turned into a binaural stereo signal representation by convolving each of the signal channels with the left and right HRTF set that corresponds to the respective location of the signal channel.” (See more information in the AAPA, page 3, lines 20-28). 

Applicant argued (Remarks, page 10) that “The statement does NOT refer to applying such an HRTF set to a downmix originating from a multi-channel downmix, as in the audio encoder of claim 1”.

In response, the examiner notes that Van Loon was a reference from the same assignee (KONINKLIJKE PHILIPS N.V.) and discloses applying a spatial widening filter matrix H to a downmix originating from a multi-channel downmix as shown in the equation (Van Loon, [0017]):


    PNG
    media_image1.png
    128
    329
    media_image1.png
    Greyscale


Van Loon is modified with AAPA by applying a set of perceptual transfer function to transfer two channels (in this case, downmixed L0/R0 signals) into 3D sound (See AAPA, page 3, lines 9-28, Head-related transfer function, HRTF or Binaural room Impulse response, BRIR). In other words, a widening filter matrix H is modified by using information of HRTF or BRIR.  The combined teaching of Van Loon and AAPA discloses the same features defined by the limitations recited in claim 1. These limitations recited in claim 1 are based on a description related to an equation (Spec. page 21, line 25, or page 28, line 10). 

Applicant further argued (Remarks, page 20) “If one would apply an HRTF set to the downmix originating from the multi-channel downmix, the locations of the original multichannel input signals would not be preserved. In fact, one of the objectives of the invention is to preserve this information by exploiting the spatial information in combination with a representation of multiple HRTF pairs”.

The examiner notes “the claims and only the claims form the metes and bounds of the invention.  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4)”. The argued “one of the objectives of the invention is to preserve this information by exploiting the spatial information in combination with a representation of multiple HRTF pairs” is NOT in the claims.  In addition, a general allegation “the locations of the original multichannel input signals would not be preserved” is NOT an evidence that the cited references could not be combined. The arguments are not persuasive. 

	Regarding the cited reference to Fontaine, applicant argued that Fontaine does not generate a binaural three-dimensional encoded audio signal. The examiner notes that Fontaine was cited to show details of a head-related transfer function (HRTF). Van Loon in view of AAPA already discloses generating a binaural three-dimensional encoded audio signal by applying HRTF as explained above.  The arguments are not persuasive. 
	
	Applicant further argued independent claims 12 and 19 are allowable for the same reasons argued for claim 1. From the explanation for claim 1 above, the argument is not persuasive. 

	Applicant further argued dependent claims are allowable because of dependency. For the reasons explained above for claim 1, the argument is not persuasive. 

	Claim Rejections - 35 USC § 103

Claims 1-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Loon (US PG Pub. 2007/0183601, applicant submitted IDS, hereinafter referred to as Van Loon) in view of applicant admitted prior art (Fig. 1 and Fig. 2, labeled as “Prior Art”, and background information in page 2, line 21 -- page 6, line 4, referred as applicant admitted prior art, AAPA) and further in view of Fontaine (“Study and Implementation of Binaural Cue Coding algorithm”, 2005).

Regarding claims 1 and 19, Van Loon discloses an audio encoder / method, comprising:
a receiver, wherein the receiver is configured to receive a plurality of audio signals over a corresponding plurality of audio channels, wherein the audio channels are spatially diverse (Fig. 1, #2, [0013], [0028] N-channel audios including left, right and center channels); 
a downmixer, wherein the downmixer is configured to down-mix the plurality of audio signals to a stereo signal and down-mixed associated parametric data, wherein the down-mixed associated parametric data contains cues and information, wherein the cues and information relates the stereo signal to the plurality of audio channels (Fig. 1, #4, [0010], downmix multi-channels into two channels L0 and R0, and parametric data P); 
a signal generator, wherein the signal generator is configured to generate a two channel signal from the stereo signal, based on the down-mixed associated parametric data and a transfer function, wherein transfer function comprises spatial parameter data (Fig. 3, [0017], [0054], processing L0 / R0 to generate L0w / R0w); 
an encoder, wherein the encoder is configured to a two-channel signal to generate encoded data ([0050-0054], [0061-0066]); and 
a stream generator, wherein the stream generator is configured to output a data stream comprising the encoded data and the down-mixed associated parametric data (Fig. 1, [0010], [0018], [0034], [0066], multiplexing bit-stream with encoded parameters P).
 
Van Loon discloses encoding a multi-channel audio signal by first downmixing the multi-channel audio signal into two-channel audio signal (L0 / R0) and then applying a transfer function into another two-channel audio signal (L0w / R0w) (Spec. [0017], [0054]). Van Loon applying spatial parameters W1, Wr and filter functions H to enhance the perceptual quality or spatial properties ([0011]). The spatial properties imply three-dimensional properties, therefore, implies the processed L0w / R0w emulates one sound source position in three dimensions for each of the plurality of audio channels.
 
Van Loon does not EXPLICITY refer the processed two-channel audio signal (L0w / R0w) as “three-dimensional binaural signal”. Van Loon also does not refer the filtering matrix H (Spec. [0017]) as “a binaural perceptual transfer function”. 

In light of the disclosure of the instant application (Spec, pages 3-5 describing existing MPEG surrounding encoding / decoding techniques, Fig. 1, labeled as “Prior Art”. The background section of the specification shows generating 3-D binaural audio by applying a head related transfer function, HRTF), The claimed “a binaural perceptual transfer function” refers to head-related transfer function (HRTF) as described as a conventional binaural 3D synthesis (Fig. 1, labeled as prior art; shows a 3-D audio signal is generate by applying HRTF; AAPA pages 2-4 explains that “Regular dual channel (stereophonic) or multiple channel (e.g. 5.1) recordings may be transformed into binaural recordings by convolving each regular signal with a set of perceptual transfer functions”… “A well-known type of spatial perceptual transfer function is the so-called Head-Related Transfer Function (HRTF)”). Therefore, AAPA discloses the claimed “a three-dimensional binaural signal” and applying “a binaural perceptual transfer function”.

In addition, Fontaine also discloses applying binaural cue coding (BCC) to generate binaural three-dimensional encoded audio signal. Section 4 shows spatial audio coding using binaural cues coding (BCC) encoder / decoder using a head-related transfer function HRTF. 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Van Loon teaching with AAPA, as well as with Fontaine’s teaching to generate “a three-dimensional binaural signal” using a binaural perceptual transfer function such as head related transfer function. One having ordinary skill in the art would have been motivated to make such a modification to enhance perceptual quality and spatial perception (Van Loon, [0011], Fontaine, Introduction).

Regarding claim 12, this claim is directed to a decoder that includes steps of reversing the step of encoding. Van Loon also discloses decoder that inverse the post-processing steps (See Fig. 1, #7, #3, [0010], [0028-0031], [0034], [0055], [0074], [0080], [0085]). 

Regarding claims 2 and 13, Van Loon in view of AAPA and Fontaine further discloses the binaural perceptual transfer function is a head related transfer function (AAPA, fig. 1, page 3; Fontaine, page 31). 
Regarding claims 3 and 14, Van Loon in view of AAPA and Fontaine further discloses the binaural perceptual transfer function is a binaural room impulse response (AAPA, fig. 1, page 3).

Regarding claim 4, Van Loon in view of AAPA and Fontaine further discloses the signal generator is configured to divide the stereo signal into at least two frequency sub-bands (Van Loon, [0039], [0078]).

Regarding claim 5, Van Loon in view of AAPA and Fontaine further discloses the binaural perceptual transfer function is determined from each of a plurality of the frequency sub-bands (Van Loon, [0039], [0078]).

Regarding claims 6 and 16, Van Loon in view of AAPA and Fontaine further discloses the binaural perceptual transfer function is a head related transfer function, and wherein the head related transfer function is based on at least one of: a spatial position and a signal level amplitude of one channel of the plurality of channels with respect to another channel of the plurality of channels (AAPA, page 4, Fontaine, chapter 4).

Regarding claim 7, Van Loon in view of AAPA and Fontaine further discloses the binaural perceptual transfer function is a head related transfer function, and wherein parameters of the head related transfer function are determined dynamically (Fontaine, section 4.3.1., HTRF is person specific characteristics, which means different person has different HTRF, i.e., determined dynamically).

Regarding claims 8 and 20, Van Loon in view of AAPA and Fontaine further discloses the spatial parameter data includes at least one parameter selected from the group consisting of: an average level per sub-band parameter, an average arrival time parameter, a phase of at least one stereo channel, a timing parameter, a group delay parameter, a phase between stereo channels, and a cross channel correlation parameter (Van Loon, [0043-0045], various spatial parameters, for example, inter-channel intensity different IID, inter-channel cross-correlation ICC meets the claimed “a cross channel correlation parameter”; Fontaine, section 4.4.2, timing information; Note, the prior art references only teach ONE alternative recited using “at least one parameter” ).

Regarding claim 9, Van Loon in view of AAPA and Fontaine further discloses the stream generator is configured to incorporate sound source position data into the output stream (AAPA, page 3; Fontaine, page 31).

Regarding claim 10, Van Loon in view of AAPA and Fontaine further discloses the sound source position data is at least one of azimuth angle, distance, and elevation angle (Fontaine, page 31).

Regarding claims 11 and 15, Van Loon in view of AAPA and Fontaine further discloses he stream generator is configured to incorporate at least one element of the spatial parameter data into the output stream (Van Loon, Fig. 1, [0013-0014], spatial parameters P).

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659